DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 23 December 2020 is acknowledged.  Claims 1-11, 18, 21, 26-36 are pending in the instant application.  Claims 1-11, 18, 21, 26-34 are examined on the merits.  
Claims 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 December 2020.
Information Disclosure Statement
The information disclosure statement filed 27 September 2019 is acknowledged and considered.
Claim Objections
Claim 11, 26, and 27 are is objected to because of the following informalities:  in claim 11, some compounds appear to be the same; and in claims 26 and 27, the variables need to be defined.  In claim 11, the following compounds appear to be the same: 12 and 13; 14-17; 19 and 20; 21 and 22; 24 and 25; 26 and 27; 29 and 30; and 31 and 32 (specification, table 1, pages 146-156).  In claims 26 and 27 the variables need to be defined because these two claims are independent of claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of breast cancer, cervical cancer, non-small  does not reasonably provide enablement for the treatment and/or the prophylaxis of the scope of disorders claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating a PTEFB-mediated disorder with a bridged macrocyclic compound defined partly by the presence of an O-phenylene-pyrimidine-NH-phenylene-O group or O-phenylene-pyridylene-NH-pyridylene-O group [defined as a compound of instant formula (I)]. Thus, the claims taken together with the specification imply a compound of instant formula (I) can treat and/or prevent a PTEFB-mediated disorder.
The state of the prior art and (4) the predictability or unpredictability of the art:
KOHOUTEK (Cell Division, 2009, 4:19, 1-15) describes the following teachings: more research is needed to understand the therapeutic role of P-TEFb in various types of diseases (page 10 of 15, second column, first paragraph; “Frontiers” section, page 11 of 15, first column, third paragraph to page 12 of 15, first column, 2nd paragraph); P-TEFb is linked to breast cancer (page 11 of 15, first column, 1st paragraph).
Prostate cancer is not preventable through medicinal means (“Prevention - Prostate Cancer Foundation (PCF)”, http://www.pcf.org/site/c.leJRIROrEpH/b.5802029/k.31EA/Prevention.htm, accessed 18 April 2016).
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment and/or prophylaxis of a PTEFB-mediated disorder, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how P-TEFb functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of cervical cancer, non-small cell lung carcinoma, prostate carcinoma, colorectal carcinoma, melanoma, ovarian carcinoma, and acute myeloid leukemia (tables 3a and 3b, pages 167-174).  
The specification does not provide guidance for the treatment and/or the prophylaxis of the scope of disorders claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment and/or prophylaxis of a PTEFB-mediated disorder and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recited enantiomers and diastereomers are unclear because the 1-R4, and L are not defined in these claims.  
Conclusion
Claims 1-10, 18, and 21 are allowed.  Claims 11 and 26-34 are not presently allowable.
The following is a statement of reasons for the indication of allowable subject matter:  WILLIAM (Journal of Medicinal Chemistry, 2011, 54, 4638-4658, cited in IDS) describes compound 22a (page 4645, table 3).  Compound 22a neither anticipates nor renders obvious a compound of the instant application because O-ethylene-pyrrolidine is not a permitted substituent in a compound of formula (I).

    PNG
    media_image1.png
    338
    671
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699